     Case 2:20-cv-01422-KJM-JDP Document 25 Filed 07/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CYMEYON HILL,                                      No. 2:20-cv-01422-KJM-JDP (PC)
12                       Plaintiff,
13           v.                                          ORDER
14    MCGEFFEN, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302. The case was closed on February 10, 2021,

20   following settlement.

21          On June 14, 2021, the magistrate judge filed findings and recommendations, which were

22   served on all parties and which contained notice to all parties that any objections to the findings

23   and recommendations were to be filed within fourteen days. Neither party has filed objections to

24   the findings and recommendations.

25          The court presumes that any findings of fact are correct. See Orand v. United States,

26   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

27   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

28   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
                                                         1
     Case 2:20-cv-01422-KJM-JDP Document 25 Filed 07/23/21 Page 2 of 2


 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed June 14, 2021, are adopted in full;
 5          2. Plaintiff’s motion to compel, ECF No. 22, is denied; and
 6          3. No further filings will be considered in this closed case.
 7   DATED: July 23, 2021.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
